Citation Nr: 1735358	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  06-22 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by fatigue, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for obstructive sleep apnea. 

3.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the cervical spine. 

4.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine disability.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to August 19, 2009.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The veteran served on active duty from June 1980 to August 2000. 

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction over this case has been transferred multiple times, most recently to the VARO in Jackson, Mississippi, which forwarded the appeal to the Board.

In August 2007, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO in Jackson, Mississippi.  In an April 2017 letter, the Board advised the Veteran that the VLJ from the August 2007 hearing was no longer employed at the Board and offered him the opportunity for a hearing before a new VLJ.  The letter advised the Veteran that if a response was not received within 30 days, the Board would assume that he did not want another hearing.  To date, the Board has not received a response from the Veteran or his representative; as such, the Board will assume that he does not want another hearing and will proceed accordingly.
The issues on appeal, to include entitlement to a TDIU, were previously remanded by the Board in August 2010.  Thereafter, in a July 2015 rating decision, the Veteran was granted a TDIU effective August 19, 2009, the date the Veteran's combined evaluation met the criteria for individual unemployability under 38 C.F.R. § 4.16(a) (2016).  The RO stated that this was a complete grant of the benefits sought on appeal.  The Board finds, however, that the issue of entitlement to TDIU prior to August 19, 2009 remains on appeal.  In this regard, the Board finds that entitlement to a TDIU prior to August 19, 2009 remains in controversy because the Veteran is not in receipt of the maximum benefit allowable
(i.e., entitlement to a TDIU prior to August 19, 2009) for the entire period on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues of (1) an increased rating in excess of 10 percent for a cervical spine disability; (2) an increased rating in excess of 10 percent for a lumbar spine disability, (3) entitlement to a TDIU prior to August 19, 2009; and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's currently diagnosed sleep apnea arose in service.

2.  The Veteran has not been diagnosed with chronic fatigue syndrome, and symptoms have been attributed to his other service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a chronic disability manifested by fatigue, to include as due to an undiagnosed illness have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2014);38 C.F.R. §§ 3.102, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection Analysis for Obstructive Sleep Apnea 

In May 2005, the Veteran stated that he believed he had developed a disability manifested by sleep apnea as a result of his service in the Southwest Asia theater of operations during the Persian Gulf War.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed sleep apnea first manifested in service and was incurred in service.  

Service treatment records show that the Veteran had some complaints of sleep problems in service.  In an undated Report of Medical Examination for an "over 40 physical", the Veteran was noted to have sleep problems "possibly" secondary to his GERD.  Moreover, in an April 2000 Report of Medical History, completed by the Veteran at service separation, he specifically checked "YES" as to having "frequent trouble sleeping," which was explained as due to "age & urination."

Post-service VA treatment records show that the Veteran was diagnosed with obstructive sleep apnea in January 2004, less than four years following service separation.  

The Veteran was afforded a VA examination in December 2010.  The examiner confirmed a diagnosis of obstructive sleep apnea.  During the evaluation, the Veteran reported that he experienced loss of sleep in service beginning in 1990.  Symptoms included snoring and occasional daytime drowsiness.  The examiner then opined that he could not resolve the issue of whether the Veteran's sleep apnea was related to service without resorting to mere speculation.  The examiner indicated that the subjective symptoms of sleep disruption while the Veteran was on active duty may have been due to snoring or other primary sleep disorders (insomnia from stressors), and the Veteran attributed his short sleep times to duties required at that time.  He was not awakened by snoring or gasping for breath and therefore, it was not possible to state his sleep disruption was due to obstructive sleep apnea.  The examiner also stated that obstructive sleep apnea occurred due to passive collapse of the oro-and/or nasopharynx during inspiration while asleep.  It was most often caused by anatomical abnormalities and was frequently associated with the development of obesity.  Although snoring, as reported by the Veteran, may pre-date obstructive sleep apnea, it was also noted to be a common symptom and most individuals who snored did not have obstructive sleep apnea.  Due to the lack of a clear association between the Veteran's snoring and obstructive sleep events and the development of obesity from the time of military discharge until the sleep study was completed 4 years later (55 lbs. weight gain), it was not possible to determine if the obstructive sleep apnea actually had its onset during military service without resorting to mere speculation.

The Board finds the December 2010 VA examiner's opinion that he could not provide an opinion as to the etiology of the Veteran's sleep apnea without resort to speculation has no bearing on the current claim as it neither weighs for nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support).  

The Veteran has provided credible evidence of in-service sleep problems manifested by snoring and daytime fatigue (which the Board finds to be consistent with symptoms associated with sleep apnea).  During the August 2007 Board hearing, the Veteran also testified that his wife and his daughter noticed his snoring and loss of breath during sleep in the 1990s.  See Id at pgs. 8-9.  The Veteran has continued to endorse symptoms of sleep apnea since service.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Fatigue Disorder

The Veteran has claimed entitlement to service connection for fatigue and sleep apnea, and indicated during the Board hearing that these symptoms were intertwined, in that sleep apnea contributes to fatigue.  See Hearing transcript, p. 11.

The Board finds that the Veteran does not have a qualifying chronic disability that is an undiagnosed illness, a medically unexplained chronic multi-symptom illness.  The Veteran has not been diagnosed with chronic fatigue syndrome.  See December 2010 VA examination (the examiner indicated that there were inadequate subjective and objective findings for a diagnosis of chronic fatigue syndrome).

Moreover, the Veteran's numerous other joint pains have been attributed to known clinical diagnoses, including osteoarthritis of the left knee, radiculopathy of the upper extremities, and degenerative disc disease of the cervical and lumbar spine.  Further, although he has complained of headaches, the Veteran has already been granted service connection for headaches and has been assigned a 30 percent rating.  Moreover, his sleep problems have now been associated with his currently diagnosed obstructive sleep apnea (granted herein).  Therefore, his claimed symptoms are not due to an undiagnosed illness or other medically unexplained multi-symptom illness.  

In sum, the Board notes that fatigue is not a diagnosis but a symptom.  In order for service connection to be granted for fatigue, it must be attributed medically to a specific disability, i.e., diagnosis, disorder, or syndrome.  After a review of all of the evidence, the Board has found that the Veteran does not have a distinct disability manifested by fatigue.  Rather, his fatigue has been medically attributed as a symptom associated with sleep disturbance-i.e., to his other service-connected sleep apnea disability.  

As such, the Board finds that the basic criteria for service connection are not met with respect to this claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is granted. 

Service connection for a chronic disability manifested by fatigue, to include as due to an undiagnosed illness, is denied. 


REMAND

Lumbar and Cervical Spine Disabilities

The Veteran was last afforded a VA spine examination (cervical and lumbar) in August 2009, approximately 8 years ago.  Since that time, the evidence shows that  the Veteran has undergone lumbar spine surgery.  See May 2017 Operative Report from Methodist Hospital.   Given the length of time since the Veteran's last VA spine examination, and given his recent surgery which may have impacted both his cervical and lumbar spine, the Board finds that a new VA examination is warranted to assist in determining the current severity of the Veteran's cervical and lumbar spine disabilities is warranted.  

TDIU

The Board's remand regarding the claims for higher ratings for the Veteran's spine disabilities and the implementation of the grant for service connection for sleep apnea could potentially have an impact regarding the claim for entitlement to a TDIU prior to August 14, 2009; therefore, the issue of a TDIU for the period prior to August 14, 2009 is inextricably intertwined with the issues of higher ratings and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associate them with the electronic claims file.

2.  Then, schedule the Veteran for an appropriate VA spine (cervical and lumbar) examination in order to assess the current severity of his cervical and lumbar spine disabilities, to include any related neurological disorders, and his claim for a temporary total rating based on convalescence.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the record should be reviewed by the VA examiner in connection with the examination.

34.  Then readjudicate the issues of (1) an increased rating in excess of 10 percent for a cervical spine disability; 
(2) an increased rating in excess of 10 percent for a lumbar spine disability and (3) entitlement to a TDIU prior to August 19, 2009.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a SSOC and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


